PCIJ_AB_44_TreatmentPolishNationals_LNC_NA_1932-02-04_ADV_01_NA_02_EN.txt. SEPARATE OPINION BY SIR CECIL HURST.

I accept the answers which the Court is giving to the
questions put to it by the Council, but I am not satisfied
with some of the reasoning on which those answers are based,
and therefore prefer to explain my own point of view.

I.

I share the view that Article 104 (5) of the Treaty of
Versailles is purely negative in character in the sense that it
does not establish any standard of comparison for the applica-
tion of the prohibition of discrimination. What is prohibited
is any discrimination, i.e. any measure or action which placed
Poles (whether Poles by nationality, by origin or by language)
in a position of inferiority to any other category of per-
sons in Danzig whatsoever.

I do not share the opinion stated on page 29 of the Opinion
that the Polish thesis is that this stipulation prohibits dis-
crimination against Poles as compared with Danzig citizens of
German origin, and on page 29 that this contention adds a
very important element, viz., a standard of comparison which
is not borne out by the text. The Polish contention as
formulated at page 23 of the Polish Mémoire is as follows:

A

“Les mots « aucune discrimination » confèrent à cette st’-
pulation la portée la plus générale et la plus absolue; ils
indiquent que l'interdiction du traitement différentiel
embrasse indistinctement tous les domaines et tous les cas
possibles.” |

It is difficult to see how this differs from the standpoint
adopted in the Opinion of the Court. It is true that the
Polish Government in its notes and in the arguments has
claimed repeatedly that the clause prohibits discrimination as
compared with Danzig citizens who are not Poles, but this is

50
‘SEPARATE OPINION BY SIR CECIL HURST 51

because the claim of the Free City has been that it was only
discriminatory treatment to the prejudice of Polish citizens as
against other foreigners which was prohibited. Poland there-
fore has been claiming with equal insistence that the prohi-
bition covered discrimination as compared with Danzig citizens.

It is true that in many cases absence of discrimination will
result in national treatment or equal treatment (égalité de
tyaitement) but not in all. It will only do so in the domain
which is covered by the word “traitement”. “Egalité de
traitement” does not imply equality of status. Even where |
“égalité de traitement” occurred, it would not mean that all
differences would be swept away at Danzig between Polish
citizens and Danzig citizens,

The stipulation which the Court has to interpret is that of
a prohibition of discrimination; that is all. that under Arti-
cle 104 (5) of the Treaty of Versailles and {under Article 33 (x),
second sentence, of the Convention of Paris Poland is entitled
to claim. She is entitled to claim it whether it does or does
not result in equality of treatment. If in fact—and the
existence of discrimination is a question of fact—there is no
discrimination, Poland can have under the above treaties
no claim to equal treatment. If in fact, in respect of any par-
ticular matter, absence of discrimination would result in equal
treatment, equal treatment will be what she is entitled to
claim for her citizens, but the basis of the claim will be that
some inequality of which she complains is the result of
discrimination.

Exaggerated attention has been devoted in the pleadings
and arguments to the notes of November 5th and 6th, 1920,
between the Danzig delegation and the Conference of Ambas-
sadors. It appears! that, when the terms of Article 33 of
the Convention of Paris became known at Danzig, they led
to some suggestions by ill-informed persons in the Consti-
tuent Assembly that the effect would be to give Polish
citizens at Danzig political rights in the Free City, and the
Danzig delegation asked the Conference of Ambassadors. if
this view was correct. The Conference of Ambassadors very
properly replied that it was not correct. Why it should be

7 51
SEPARATE OPINION BY SIR CECIL HURST 52

assumed on the one side that in putting the question the
Danzig delegation must have approached the subject on the
basis that equality of rights was to exist in every other
respect, and on the other side that the acceptance by Poland
of the ruling that her citizens at Danzig were not to be
entitled to political rights should vitiate her whole claim is
not apparent. Both conclusions appear to be equally ill-
founded. Political rights (eg. the right to vote and the
right to be elected) are rights which normally ‘are resérved
to nationals, and are.so reserved at Danzig. An absence of
discrimination at Danzig to the prejudice of Poles—even if |
it leads in many cases, perhaps in most cases, to equality of
treatment—cannot convert those of the Poles who are for-
eigners into Danzig citizens.

The important point is that the discrimination to the pre-
judice of Polish citizens which is prohibited by Article 104
(5) of the Treaty of Versailles and Article 33 (1) of the Paris
Convention covers discrimination to their prejudice as compared
with Danzig citizens, and is not limited to discrimination
to their prejudice as compared with other foreigners. Conse-
quently, where absence of discrimination results in equality of
treatment, it is equality as between Polish citizens and Danzig
citizens, and not only as between Polish citizens and other
foreigners. |

II.

In the second of the questions on which the opinion of
the Court is asked, the Court is required to state what is the
exact interpretation of Article 104 (5) of the Treaty of
Versailles and of Article 33 (xz) of the Convention of Paris.
As the present dispute has arisen out of the question of the
treatment of Polish nationals and persons of Polish origin
and speech at Danzig, I should myself have assumed that
what the Council desired was an interpretation of the sent-
ence to be found in paragraph 5 of Article 104 and repeated
in Article 33 of the Convention of Paris: ‘to provide against

52
SEPARATE OPINION BY SIR CECIL HURST 53

any discrimination within the Free City of Danzig to the
detriment of citizens of Poland and other persons of Polish
origin or speech”. The Opinion of the Court deals however
also with the meaning and effect of the introductory words
at the beginning of Article 104, which provide for the nego-
tiation by the Principal Allied Powers of the Convention
subsequently concluded at Paris on November gth, and also
with the question of the extent to which Article ro4 (5) is,
apart from Article 33 of the Convention of Paris, binding
upon the Free City.

As the Opinion of the Court arrives at the conclusion that
Article 104 (5) of the Treaty of Versailles is made binding
on the Free City by virtue of its reproduction in Article 33
of the Convention of Paris, I doubt whether the above parts
of the Opinion dealing with the questions indicated in the
preceding paragraph are essential, but I feel bound to refer
to them because I do not think that I can accept: in full
the statements they contain.

The Opinion says that the objects of the proposed treaty
set out in Article} 104 are merely general principles, and
that these had to be delimited by more precise terms in a
future treaty. This conclusion is in part deduced from the
fact that on May 5th, 1920, the Conference of Ambassadors
described Articles 102 to 107 of the Treaty as setting out the
“ovandes lignes’ of the régime at Danzig, and in part from
the fact that Article 104 contains a mandate given by the
signatories of the Treaty and accepted by the Principal Allied
and Associated Powers to negotiate a treaty with the objects
there set out. |

It is clear that. the introductory words of Article 104
exclude all doubt as to the right and the duty of the Prin-
cipal Allied and Associated Powers to negotiate the terms of
the proposed treaty, between Danzig and Poland, but Article 104
of the Treaty of Versailles has a more far-reaching effect
than the Opinion of the Court suggests.

The sovereignty over the Danzig territory was ceded by
Germany in the Treaty of Versailles to the Principal Allied
and Associated Powers. It was they who by Article 102

53
SEPARATE OPINION BY SIR CECIL HURST 54

agreed to establish Danzig as a Free City under the protection
of the League of Nations and with a Constitution guaranteed
by the League (Art. 103). By Article 104 a convention
between Poland. and Danzig was to come into force at the
moment that the Free City came into being with certain spe-
cified objects, and the Principal Allied and Associated Powers
undertook to negotiate this convention. The pledge given by
the Principal Allied and Associated Powers is not a mandate
in any ordinary sense of that term. They received no charge
from some higher authority to negotiate a treaty. What
Articles 102, 103 and 104 do is to set out the terms and.
conditions on which Danzig was to be brought into being by
the new sovereigns of the territory. One of these conditions
was that, from the moment when she came into being, the
Free City was to be subject to certain guarantees in favour of
Poland which were to. be embodied in a treaty ; consequently,
subjection to these treaty stipulations is one of the conditions
‘of the Free City’s existence.

When the Principal Allied and Associated Powers, by the
instruments which they signed on October 27th, established the
Free City of Danzig “upon the terms and conditions laid
down in the said Treaty”, and when the Free City accepted
the provisions of this instrument, the result was that the Free
City by its representatives assented to the establishment of
the Free City on the terms set out in the Treaty of Versailles,
including the condition that there should exist a treaty ful-
filling the purposes specified in Article 104.

Article 104 is therefore not a mere transitory or ephemeral
provision which passed out of existence when the new conven-
tion was concluded. It is much more. Its paragraphs consti-
tute, as they were described by Viscount Ishii in his report
of November 17th, 1920, ‘‘the restrictions limiting the political
independence of the Free City which are the outcome of the
Treaty of Versailles”. | |

As between Poland and Danzig, it is no doubt to the
Convention of Paris that the Parties would appeal in the first
case to establish their rights, but it is equally clear that the
paragraphs of Article 104, including paragraph 5, were intended

54
SEPARATE OPINION BY SIR CECIL HURST 55

to remain in operation. No clearer proof of this can be
found than the Constitution of Danzig itself, which as regards
matters on which Poland was to enjoy certain rights and lattri-
butions—such as the conduct of the foreign affairs of the Free
City—makes reference not to the Convention of Paris but to
the Treaty of Versailles; see, for instance, Article 41: “The
Senate shall represent the Free City of Danzig in so far as
this is not contradictory to the stipulations providing for the
conduct of the foreign relations of the Free City of Danzig
by the Polish Government in accordance with Article 104,
paragraph 6, of the Treaty of Peace of Versailles.”

Reference is made in the Opinion of the Court to a report
adopted by the Council of the League on July 7th, 1923, as
to the relations between the Treaty of Versailles and the
Convention of Paris, but the extract which is quoted is quite
consistent with what is said above. The adoption and the
contents of this report were the outcome of a dispute in
which Poland maintained that she could ignore the Convention
of Paris in case there was any divergence between it and the
Treaty of Versailles (see Official Journal, August 1923, p. 884,
July 4th). This was a view which, not unnaturally, the
Council was not disposed to uphold. —

The report of Viscount Ishii referred to above shows that,
when considering whether it should place the Constitution of
Danzig under the guarantee of the League of Nations, the
Council considered that the Free City was bound by the
Treaty of Versailles. The report mentions the need of ensur-
ing (at Danzig) “a government which will carry out its
duties in accordance with the principles on which the Free
City has been constituted and likewise the obligations which
have been imposed upon it by the Peace Treaty of Ver-
sailles’’. . | |

It is equally clear that the Council determined its attitude
to the Constitution upon the basis that for Poland also the
relevant part of the Treaty of Versailles remained in force,
as the preceding, paragraph of the report says: “It is of
course understood that it [the Free City] would accept in
their entirety the terms of the Treaty of Versailles and the
rights which this Freaty confers upon Poland.”

55
SEPARATE OPINION. BY SIR CECIL HURST 56

I have felt it necessary to express my view on this point
because of the importance of the question, though the sent-
ence on page 33 of the Opinion of the Court: “The con-
clusion of the Convention does not ‘in any way impair the
legal value of Article 104 of the Treaty as an authentic
expression of the mandate conferred on the Principal Allied
and Associated Powers and of the objects of the Convention ;
from this point of view and to this extent the article. is
enforceable in respect of the Free City’, makes me feel that
my view differs in no fundamental respect from that set out
in the Opinion of the Court.

It seems to me improbable that, when the Council of the
League asked the Court for an opinion as to the interpreta-
tion of Article 104 (5), it had in mind more than the words
in paragraph 5 itself, as these are the words which are repeat-
ed in Article 33 of the Convention of Paris and to which
the phrase is added: “‘in accordance with Article 104, para-
graph 5, of the Treaty of Versailles’. Certainly in Article 33
the words “Article 104 (5) can have no reference to the
so-called ‘“‘mandate’’ of the Powers, for the article would not
make sense if it meant “to provide against any discrimina-
tion .... in accordance with the mandate conferred upon the
Powers to negotiate a treaty with the objects of....”. This
confirms my view that the question of the relation between
the Treaty of Versailles and the Convention of Paris is not
relevant to the interpretation of paragraph 5 of Article 104
of the Treaty of Versailles and to that of Article 33 of the
Convention of Paris.

II.

With regard to the interpretation of Article 33 of the
Convention of Paris, the Opinion of the Court arrives at the
conclusion, page 40, that the article embodies two under-
takings. With that view I agree. But when the article is
divided so as to distinguish the two undertakings, the text
becomes so. clear that a reference to the “travaux prépara-
toires’” of the Convention seems scarcely justifiable.

The first undertaking of the Free City is to apply to
“minorities” in Danzig provisions similar to those applied

56
SEPARATE OPINION BY SIR CECIL HURST 57

in Poland under Chapter I of the Minorities Treaty of 19r0.
The only doubt here is as to whether this undertaking
obliges the Free City to assure to Polish nationals, as well
as to the rest of the inhabitants, the full and complete
protection of life and liberty and the free exercise of. their
religion provided for by Article 2. The doubt is due to the
question whether the word ‘“‘minorities’’ includes foreigners.
As the Constitution of Danzig assures greater rights to all
the inhabitants than those provided for in Article 2, and as
it is agreed that the guarantee of the Constitution by the
League of Nations implies that the constitutional life of
Danzig must always be in accordance with the terms of the
Constitution, the question whether Poland is entitled to
claim on behalf of her nationals at Danzig the benefit of
Article 2 is only of theoretical interest.

The second undertaking in Article 33 is a repetition, with
certain unimportant variations in language, of the rule laid
down in paragraph 5 of Article 104 of the Treaty of Ver-
sailles. The result is that the sentence embodies a reaffirm-
ation of the non-discrimination principle, but with the
difference that it now becomes a direct treaty obligation of
the Free City, and not merely a condition of the Free City’s
existence resulting from the establishment of the Free City
on the terms and conditions laid down in the Treaty of
Versailles.

The variations in the wording between the phrase as to
non-discrimination. in Article 33 and in paragraph 5 of
Article 104 are unimportant. As regards the duties of the
Free City, the obligations under the one are the same as
under the other, no more, no less. Once more, so far as
absence of discrimination results in equality of treatment,
Poland is entitled to claim such equality at Danzig for her
citizens and also for Poles by origin or language, but the
existence of discrimination—a fact to be proved—must be
the basis of the claim.

As I have said above, the text of Article 33 is to me so
clear that I should hesitate to refer to the “travaux pré-
paratoives’; but the history of the article is interesting.

57
SEPARATE OPINION BY SIR CECIL HURST 58

There is one fact which is to me of considerable. importance
which is not mentioned in the passages in the Opinion of the
Court dealing with the drafting of this article. It emerges
only in another part of the. Opinion.

As is stated in the Opinion of the Court, when the Confer-
ence of Ambassadors got to work on the text of the Con-
vention of Paris, it had before it drafts prepared by both
delegations dealing with the matters covered by Article 104 (5)
of the Treaty of Versailles. The draft prepared by the
Conference took but small account of the drafts submitted
by the two delegations. Article 30 as it figured in the
Conference drafts of October 16th and 2oth did no more for
Poles at Danzig than give them the benefit of Chapter I of
the Minorities Treaty of 1919. It is also clear from their
letter of October zoth and from the text of the article itself
that the Conference of Ambassadors thought that this was
all that was necessary to give effect to Article ro4 (5) of the
Treaty of Versailles. The point that is not made clear in
the Opinion of the Court is that Poland refused to accept
this draft. Her refusal is only mentioned incidentally at
page 15. Poland proposed and obtained amendments, and one
of those amendments was important. It was the suppression
of the words “à l'effet de” between the two sentences of
which the draft paragraph was composed. The effect of the
suppression was to convert the concluding part of the para-
graph into a substantive engagement instead of a mere
explanation of the first part. There can have been no
concealment about the change, for in the draft which the
Danzig delegation set out in their note of November 5th,
the word ‘‘ef” appears between the two sentences, and this
makes the conversion of the draft paragraph into two separate
undertakings clearer than it is in the text of Article 33 as
signed. |

It is conceivable that, in the haste and pressure of the
negotiations at Paris, the importance of the change was
insufficiently realized. ‘At Geneva it was rightly regarded
as a change which did not affect the League (see Viscount
Ishii’s report). But the text was in fact amended, and it is
the text as amended which the Court is asked to interpret
and which the High Commissioner must apply in deciding

58
SEPARATE OPINION BY SIR CECIL HURST 59

disputes between Danzig and Poland. The effect of “the
change is that Poland is entitled to claim as against’ Danzig
under Article 33 all the rights assured to her by Article 104
(5) of the Treaty of Versailles.

(Signed) Ceci, J. B. Hurst.

59
